UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4007


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

          v.

DEVON WILLIAMS,

                    Defendant – Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cr-00206-PJM-1)


Submitted: March 26, 2020                                         Decided: August 7, 2020


Before AGEE, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paresh S. Patel, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland; A. Joshua Podoll, WILLIAMS & CONNOLLY LLP, Washington, D.C., for
Appellant. Robert K. Hur, United States Attorney, Baltimore, Maryland, Hollis Raphael
Weisman, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devon Williams pleaded guilty to assault resulting in serious bodily injury, a

violation of 18 U.S.C. § 113(a)(6).        Although the federal Sentencing Guidelines

recommended a range of 33 to 41 months’ imprisonment, the district court imposed a

sentence of 72 months. On appeal, Williams argues that the district court violated his right

to Due Process in considering his arrest record and otherwise imposed a sentence that was

procedurally and substantively unreasonable. Finding no error, we affirm.

                                             I.

       In March 2017, Williams was riding with his girlfriend along the Baltimore-

Washington Parkway. 1 After a disagreement began, his girlfriend stopped the vehicle in

the right lane of traffic, got out of the car, and crossed onto the median. Williams followed

her and a struggle ensued. As his girlfriend bled and cried, Williams physically forced her

back across the Parkway and into the vehicle.

       Andrew Borene was also driving on the Parkway when he saw the altercation.

Borene stopped his van on the shoulder, approached the vehicle that Williams was in, and

spoke to the driver to ask if she was all right. Williams “yelled to the driver not to answer

and to start the car,” leading Borene to ask other drivers stopped on the Parkway to call

911. J.A. 41.




       1
        The Parkway is a federal area maintained by the National Park Service and within
the special maritime and territorial jurisdiction of the United States. See 18 U.S.C. § 7(3);
United States v. Smith, 701 F.3d 1002, 1004 (4th Cir. 2012).

                                             2
       Williams then got out and assaulted Borene, “punching him with such force that

[Borene’s] orbital floor bone, which supports the eye, was broken, and . . . [Borene]

suffered a concussion.” Id. Williams continued the assault until another motorist stepped

in to help subdue Williams. Borene was later hospitalized, and his injuries kept him from

working for almost a year.

       Williams pleaded guilty in federal court to assault resulting in serious bodily injury.

See 18 U.S.C. § 113(a)(6) (outlawing “[a]ssault resulting in serious bodily injury” in “the

special maritime and territorial jurisdiction of the United States”).        Under his plea

agreement, Williams and the government agreed to ask the district court to impose a

sentence within the applicable Guidelines range and stipulated to the reasonableness of a

within-Guidelines sentence. But Williams reserved the right to appeal his sentence “to the

extent that it exceeds any sentence within the advisory guidelines range.” J.A. 15.

       In the Presentence Investigation Report (“PSR”), the probation officer calculated

Williams’s offense level as 18 and criminal history category as III, creating a Guidelines

range of 33 to 41 months. The PSR also included Williams’s 15 other adult convictions

along with 12 adult arrests that did not lead to convictions. And it noted that Williams had

pending charges for which he had failed to appear. Ultimately, the PSR recommended a

middle-of-the-range sentence of 37 months’ imprisonment.

       Before sentencing, the government filed a sentencing memorandum asking for

Williams to be sentenced to 41 months. Defense counsel also sent a letter to the district

court, summarizing Williams’s plea agreement, the March 2017 assault, and Williams’s

background. The letter ended by requesting a 36-month sentence which, according to

                                              3
defense counsel, “represent[ed] a significant sanction that accounts for the injuries of the

victim, Mr. Williams[’s] criminal history, and the positive factors reflected in his personal

history and characteristics.” J.A. 109.

       At sentencing, the district court adopted the PSR’s calculation of the Guidelines

range, to which neither party objected. The court then heard from Borene and his wife,

who shared how the assault had impacted them, costing Borene “months of [his] memory,

ten months of [his] work, and maybe years off [his] life.” J.A. 114.

       Next, the government told the court that the parties had filed sentencing memoranda

ahead of sentencing, which the judge said he had “looked at.” J.A. 121. The government

then advocated for a sentence of 41 months. It emphasized how the defendant’s criminal

history reflected his recidivism, to which the judge remarked: “[H]e doesn’t go to jail. Very

short time. I was astounded. . . . [I]t’s really one of the failings of this system.” J.A. 122.

To which the government responded that “the only way to achieve the sentencing guideline

goals of protecting the public and punishing this defendant for what he did is to sentence

him to the maximum sentence under the guidelines.” Id. Again, the judge intervened and

pointed out that he could sentence above the Guidelines range since the statutory maximum

was 10 years’ imprisonment.

       Defense counsel then argued that the recommended range was sufficient “given

some of the situational factors involved.” J.A. 130. One factor was that there were

“certainly other consequences that [were] going to flow as a result of the Court’s sentence.”

J.A. 132.   As for Williams’s criminal history, defense counsel noted that many of

Williams’s convictions were for driving offenses and that the district court had “to respect

                                              4
the fact that the state courts treated them the way that they treated them.” J.A. 131. But

the judge replied, “[T]hat is not a proposition that I adhere to,” and explained why:

       The state courts here, Prince George’s County in particular, is notoriously
       bad in punishing people for their crimes. Cases get nolle prossed because
       witnesses don’t show up. This man has a long, very poor record, and I don’t
       walk away from that. And when they give people time, as they did with him,
       and give him a day or suspend 90 days, I don’t give particular credence to
       the sensibility of the judges in Prince George’s County by and large. I am
       going to be very frank with you about that. . . . I see this all too often where
       people like Mr. Williams come in and out of the system and I think perhaps
       come to the conclusion, well, I will do my time, . . . I won’t spend much time
       in jail, that’s the way it will be. It doesn’t happen that way in this court.

J.A. 131−32.

       Highlighting portions of the PSR about Williams’s background, defense counsel

also pointed out that Williams’s “family is here to support him” and has been “a good,

solid, stable, supporting family.” J.A. 132, 133. In particular, Williams’s father taught

him about landscaping work and “helped him invest in a landscaping business,” which is

how defense counsel “hope[d] [Williams] would be able to work to pay what he can pay”

in terms of restitution. J.A. 133. And defense counsel remarked that Williams “is

committed, as he indicated in his letter, to repaying whatever he can repay.” Id.

       Next, Williams addressed the court. He accepted responsibility for the offense,

apologized to Borene, agreed to pay restitution, and intended to “get back to [his]

landscaping business and get back to being productive.” J.A. 137.

       The district court then explained what the Sentencing Guidelines were so that the

defendant and those in the courtroom—including Williams’s family and friends and the

victim and his wife—understood “what’s going on.” Id. The district court also went


                                              5
through the § 3553(a) factors, discussing “the nature and circumstances of the offense,”

J.A. 139, and “the criminal history” and characteristics of the defendant, J.A. 138, the need

to deter others and the defendant, as well as the need to protect the public from further

crimes of the defendant, J.A. 141. And the court discussed the need for restitution and

correctional treatment for the defendant. J.A. 143−44.

       After reasoning through these factors, the district court imposed a sentence of 72

months’ imprisonment and 3 years of supervised release. The court explained why it went

beyond the suggested Guidelines range:

       I am going to sentence you to six years in custody. I am going beyond the
       guidelines, which is 41 months, and give you six years. It’s not ten [years,
       the statutory maximum]. . . . I think that will pay much better service to the
       victims in this case, to the community, which I think has reason to be
       concerned about you when you are out at large, and just keeps you out of
       circulation in the meantime. And that’s where I think you are. You will get
       credit for time served.

J.A. 142.

       Further reiterating its reasoning in imposing the sentence, the district court stated:

“[B]ecause of the extreme behavior that I see in this case and because of the serious victim

impact that I see in this case, I think that a sentence above the sentencing guidelines is

justified, so the 72 months with credit for time served.” J.A. 144.

       After sentencing, the district court completed a Statement of Reasons form noting

that it varied from the Guidelines range because of the “Extreme Conduct” and the “Victim

Impact.” S.J.A. 11 (under seal). Williams timely appealed, and we have jurisdiction. See

28 U.S.C. § 1291; 18 U.S.C. § 3742(a).



                                             6
                                             II.

                                             A.

       Williams first argues that the district court violated his constitutional due process

right under the Fifth Amendment by sentencing him based on speculation about Williams’s

criminal history. See U.S. CONST. amend. V (“nor be deprived of life, liberty, or property,

without due process of law”). “Due process requires that sentencing courts rely only on

evidence with some minimal level of reliability . . . and the Guidelines themselves demand

that the evidence used have ‘sufficient indicia of reliability to support its probable

accuracy.’” United States v. Powell, 650 F.3d 388, 393−94 (4th Cir. 2011) (quoting

U.S.S.G. § 6A1.3(a)). The Guidelines allow for an upward departure based on “reliable

information[,] indicat[ing] that the defendant’s criminal history category substantially

under-represents the seriousness of the defendant’s criminal history or the likelihood that

the defendant will commit other crimes.” U.S.S.G. § 4A1.3(a)(1). But the defendant’s

“prior arrest record itself shall not be considered for purposes of an upward departure.” Id.

§ 4A1.3(a)(3). Instead, “a district court ‘must rely on the facts underlying the arrests.’”

United States v. Dixon, 318 F.3d 585, 591 (4th Cir. 2003) (quoting United States v. Fuller,

15 F.3d 646, 651 (7th Cir. 1994)). 2


       2
        Section 4A1.3 explains when departures under the Guidelines, not variances from
the Guidelines, may be warranted. Both are “sentencing options available to a sentencing
court.” United States v. Rivera-Santa, 668 F.3d 95, 100 n.6 (4th Cir. 2012). We have yet
to decide whether § 4A1.3(a)(3)’s prohibition on considering a defendant’s prior arrest
record applies to a variance from the Guidelines. See United States v. Berry, 553 F.3d 273,
284 (3d Cir. 2009) (holding that “a bare arrest record” alone cannot support an upward
departure or variance “in the absence of adequate proof of criminal activity”). Since we
(Continued)
                                             7
       Williams alleges that the judge did not sentence him based on reliable information.

Instead, the judge “speculated that ‘[m]any cases’ listed in Mr. Williams’s PSR ‘never got

prosecuted, nolle prosed’ because ‘the witnesses didn’t show up,’” Appellant’s Opening

Br. 10 (quoting J.A. 140), and he “assumed that ‘breakdowns . . . in the state court system,’

as opposed to the defendant[’s] innocence, was the reason that the authorities did not pursue

the relevant charges.” Id. at 11 (quoting Berry, 553 F.3d at 277).

       Since Williams did not raise this issue below, our review is for plain error. United

States v. White, 405 F.3d 208, 215 (4th Cir. 2005). The “defendant must show that: (1) an

error occurred; (2) the error was plain; and (3) the error affected his substantial rights.”

United States v. Lockhart, 947 F.3d 187, 191 (4th Cir. 2020) (citing United States v. Olano,

507 U.S. 725, 732 (1993)). To be plain, the error must be “‘clear’ or, equivalently,

‘obvious.’” Olano, 507 U.S. at 734. And “[i]n the sentencing context, an error affects

substantial rights if, absent the error, a different sentence might have been imposed.”

United States v. Slade, 631 F.3d 185, 190 (4th Cir. 2011) (internal citations omitted).

Exerting our discretion, we will “correct such an error . . . ‘only if the error seriously affects

the fairness, integrity or public reputation of judicial proceedings.’” Lockhart, 947 F.3d at

191 (quoting United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009)).

       Williams’s argument fails at the first step: we find no error. The evidence does not

show that the judge sentenced the defendant based on unreliable information. When




conclude that the court below did not rely on Williams’s arrest record, we need not address
that question today.

                                                8
defense counsel argued that the court should “respect the fact that the state courts treated

[the defendant’s prior charges] the way that they treated them,” the judge responded: “This

man has a long, very poor record, and I don’t walk away from that.” J.A. 131. According

to the PSR, Williams had 15 prior convictions that spanned nearly a decade, and, although

the PSR listed the prior arrests that did not lead to convictions, “there is no suggestion in

the record that the district court relied on th[ose] charges.” United States v. Spain, 184 F.

App’x 292, 293 (4th Cir. 2006).        Instead, the judge sentenced Williams above the

suggested Guidelines range based on “the extreme behavior,” “the serious victim impact,”

and the danger Williams posed when he was “out at large.” J.A. 142, 144. These were all

legitimate reasons for imposing an above-Guidelines sentence.            See 18 U.S.C. §

3553(a)(1)-(2).

                                             B.

       Williams also argues that his sentence is procedurally and substantively

unreasonable. We “‘review[] all sentences—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.’” United

States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (quoting Gall v. United States,

552 U.S. 38, 41 (2007)). Generally, our review is of the sentence’s “procedural and

substantive reasonableness.” Id.

                                             1.

       In determining whether a sentence is procedurally reasonable, “this Court considers

whether the district court properly calculated the defendant’s advisory guidelines range,

gave the parties an opportunity to argue for an appropriate sentence, considered the 18

                                             9
U.S.C. § 3553(a) factors, and sufficiently explained the selected sentence.” United States

v. Ross, 912 F.3d 740, 744 (4th Cir. 2019). The district court must “‘place on the record

an ‘individualized assessment’ based on the particular facts of the case before it.’” United

States v. Blue, 877 F.3d 513, 518 (4th Cir. 2017) (quoting United States v. Lynn, 592 F.3d
572, 576 (4th Cir. 2010)). This “means that the district court must ‘consider the defendant’s

nonfrivolous arguments for a downward departure, impose an individualized sentence

based on the characteristics of the defendant and the facts of the case, and explain the

sentence chosen.’” Torres-Reyes, 952 F.3d at 151 (quoting Blue, 877 F.3d at 518). So “[a]

district court’s analysis thus begins with the facts and arguments presented to it,” and the

court “‘must address or consider all non-frivolous reasons presented for imposing a

different sentence and explain why [it] has rejected those arguments.’” Id. (quoting Ross,

912 F.3d at 744). And although “‘it is sometimes possible to discern a sentencing court’s

rationale from the context surrounding its decision,’ the reviewing court ‘may not guess at

the district court’s rationale, searching the record for statements by the Government or

defense counsel or for any other clues that might explain a sentence.’” Id. (quoting Ross,

912 F.3d at 745).

       Williams contends that he made ten non-frivolous arguments for a middle-of-the-

Guidelines-range sentence, and the district court failed to address seven of them. On

appeal, he points to “seven mitigation arguments”:

       1. The defendant’s “guideline range already had been ‘doubled based on the
          seriousness of the injuries.’” Appellant’s Opening Br. 15 (quoting J.A. 107).

       2. The defendant’s “pretrial incarceration was ‘purely punitive’ and did not
          address any other goals of sentencing.” Id. (quoting J.A. 108).

                                             10
       3. The defendant “voluntarily committed ‘to paying a significant amount in
          restitution, covering the victim’s uncovered medical expenses and lost
          wages.’” Id. (quoting J.A. 107).

       4. The defendant “was ‘willing[] to participate in counseling and treatment.’” Id.
          (quoting J.A. 108).

       5. The defendant “did not intend to cause the victim permanent injury.” Id.
          (citing J.A. 107).

       6. The defendant “‘demonstrated willingness to work’ in his landscaping
          business.” Id. (quoting J.A. 108).

       7. “Collateral consequences in other actions would inevitably ‘flow as a result of
          the Court’s sentence.’” Id. (quoting J.A. 132).

       The seventh “mitigation argument” was raised at the sentencing hearing. The first

six statements were in a letter that defense counsel sent to the district court a few days

before sentencing. If these seven statements were indeed “non-frivolous arguments,” then

it was the district court’s “obligation to specifically address” them. Ross, 912 F.3d at 745.

For having once raised a ground for a variance, the defendant need not object, reiterate, or

call the court’s attention to that ground again. All that is required is that counsel “present[]”

non-frivolous arguments “for imposing a different sentence,” id. at 744, which may occur

before or during a sentencing hearing, see Blue, 877 F.3d at 520 (noting that Blue presented

grounds for a variance by “submitt[ing] three briefs to the sentencing court and [by]

rais[ing] the same arguments orally”).

       On appeal, we must determine whether the defendant presented arguments in

support of a lower sentence. And the arguments must have been raised before or during

the sentencing hearing. Then, we must analyze whether the arguments were non-frivolous.


                                               11
Finally, we must assess whether the district court “address[ed] or consider[ed]” those

arguments. Ross, 912 F.3d at 744.

           As for the first three statements, they were not arguments for a lower sentence

raised before or during sentencing. Defense counsel’s letter summarized Williams’s case

over the course of several paragraphs, describing, as a matter of fact, how he pleaded guilty,

accepted responsibility under a plea agreement, and “agreed to a 7 level increase in his

base offense level.” J.A. 107. And the letter provided two more facts: “Absent the 7 level

increase, the advisory guidelines range (after acceptance) is 15-21 months. The potential

penalty is doubled based on the seriousness of the injuries.” Id. The letter also included

mixed statements of fact and opinion that Williams “committed to paying a significant

amount of restitution,” J.A. 107 (emphasis added), and his “incarceration has been purely

punitive, as the D.C. Jail offers no programs for inmates and the conditions there are

difficult.” J.A. 108 (emphasis added). 3 These statements merely described the background

of Williams’s case, setting forth the procedural posture, the contents of the plea agreement,

and the conditions of his incarceration. Although on appeal the defendant now attempts to

recharacterize this background information as arguments for a lower sentence in his

appellate brief, the information was not presented to the district court as such. See, e.g.,

Appellant’s Opening Br. 15 (connecting, for the first time on appeal, the payment of

restitution to the sentence Williams should receive).


       3
        The district court did discuss Williams’s pretrial detention in announcing his
sentence. See J.A. 145. And as we explain below, the judge considered Williams’s
commitment to working so that he could pay restitution. See J.A. 140−41.

                                             12
       Moreover, these three statements were not transformed into arguments by defense

counsel’s boilerplate sentence at the end of the letter. The letter ended by stating, “The

requested sentence represents a significant sanction that accounts for the injuries of the

victim, Mr. Williams[’s] criminal history, and the positive factors reflected in his personal

history and characteristics.” J.A. 109. But the letter did not identify “the positive factors”

that warranted imposing a bottom-of-the-Guidelines sentence. Id.   And the factual

background in these first three statements does not readily fit as “personal history and

characteristics.” Id. Where Williams’s counsel did elaborate on Williams’s personal

history and characteristics at the sentencing hearing, we find the judge to have adequately

addressed those arguments, as we discuss below. See, e.g., J.A. 140–41 (noting Williams’s

“nice upbringing”); J.A. 139–40 (considering Williams’s remorse for the offense).

Although a defendant can raise a ground for a variance before or during the sentencing

hearing, we do not require judges to address grounds properly raised only on appeal. “It

would be wholly contrary to the Supreme Court’s conferral of discretion on trial courts if

we were to play a game of ‘Gotcha!’ with respect to the sentencing transcripts we review.”

United States v. Mendoza-Mendoza, 597 F.3d 212, 218 (4th Cir. 2010). We refuse to play

that game here. 4


       4
         And we refuse to do so in other contexts. For example, we adhere to “the oft-cited
‘rule that contentions not raised in the argument section of the opening brief are
abandoned.’” United States v. Holness, 706 F.3d 579, 592 (4th Cir. 2013) (quoting United
States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004)); see Fed. R. App. P. 28(a)(8)
(requiring that the appellant’s brief contain an “argument” section with the “appellant’s
contentions and the reasons for them, with citations to the authorities and parts of the record
on which the appellant relies”). So if an appellant mentions certain facts in the background
(Continued)
                                              13
       As for the remaining statements, they were presented as arguments for a lower

sentence before or during the sentencing hearing. Defense counsel’s letter sent before the

sentencing said that Williams had “demonstrated willingness to work” in starting a

landscaping business with the support of his parents. J.A. 108. It also pointed out that the

defendant “did not intend to cause the victim permanent injury.” J.A. 107. And the letter

argued that the defendant’s “prior convictions highlight the need for a sentence that

punishes him for his conduct but that also addresses the need for substance abuse treatment

and counseling,” which the defendant was “willing to participate in.” J.A. 108. Then, at

sentencing, defense counsel made another argument that “there [are] certainly other

consequences that are going to flow as a result of the Court’s sentence. I don’t think the

Court needs to increase its sentence because those consequences are coming regardless of

the length of this Court’s sentence.” J.A. 132.

       The district court considered these four arguments. After explaining how the

Guidelines range was calculated, the court “took account of personal characteristics that

the defense had identified as mitigating.” United States v. Nance, 957 F.3d 204, 213 (4th

Cir. 2020). As for Williams’s willingness to work with the support of his parents, the court

was not convinced that this warranted a shorter sentence, saying, “You have torn a family

apart. . . . You are someone who had the benefit of a fairly good family, from what I can

read, and they are here to support you, but that doesn’t justify tearing somebody else’s life

apart.” J.A. 140. The court also mentioned that it had “read” defense counsel’s letter,


but “fails to provide a clear argument on why or how the district court erred,” we consider
that issue “waived.” Belk, Inc. v. Meyer Corp., U.S., 679 F.3d 146, 153 n.6 (4th Cir. 2012).
                                             14
which repeated Williams’s argument that he had the support of his family. Id. Later during

sentencing, the court again addressed the argument about the defendant’s family support

and his willingness to work in the community:

       [Y]ou apparently had a nice upbringing, and yet, notwithstanding that, you
       have gone out and created all sorts of havoc in the community. . . . I don’t
       know what you are capable of, you and your long history. You still would
       be a menace on the street in my opinion. Even though your family loves you
       and supports you, I assume, the rest of the community should walk in fear
       with you because we don’t know what you are capable of.

J.A. 140−41.

       Likewise, the court’s decision to impose conditions prohibiting Williams from

“us[ing] or possess[ing] alcohol,” requiring him to “participate in a program aimed at

addressing specific interpersonal and social area skills,” and requiring him to “submit to a

substance abuse testing program” makes clear that it considered Williams’s willingness to

undergo counseling and treatment. J.A. 143; see also Nance, 957 F.3d at 213 (finding that

the district court’s recommendation that the defendant participate in “the most intensive

substance treatment program” showed that it had considered the defendant’s struggle with

drugs) (internal citations omitted). In addition, when weighing the defendant’s remorse

against the seriousness of the offense, the district court also specifically addressed the

argument that Williams had not intended to cause harm. The court said, “This is about as

serious an assault as can be seen. It is a very aggravated circumstance. And when you

look at the impact of what you have done with his life, you say you are sorry¸ and that’s a

beginning[;] it doesn’t really, however, come close to making up for the havoc that you




                                            15
have caused in a family.” J.A. 139−40 (emphasis added). Again, the judge was not

persuaded by this mitigation argument.

       Lastly, the court specifically addressed the argument that the defendant should

receive a lower sentence because of the collateral consequences that would “flow as a result

of the Court’s sentence.” J.A. 132. In explaining Williams’s sentence, the court asked

him, “How do I deter others from doing the kind of thing you do or did here . . . am I gentle

with you in a circumstance like that? What am I telling the other people who do that? I

am not telling them very much if I am too soft on you.” J.A. 141. And the court gave its

opinion that certain state courts are “notoriously bad in punishing people for their crimes,”

reflecting that potential consequences might not result if the judge imposed a bottom-of-

the-range sentence. J.A. 131. Since the court “specifically address[ed]” the defendant’s

four non-frivolous arguments, his sentence is procedurally reasonable. Ross, 912 F.3d at

745.

                                             2.

       Having found Williams’s sentence procedurally sound, we next turn to the question

of substantive reasonableness. We review the substantive reasonableness of a defendant’s

sentence for abuse-of-discretion. See Gall, 552 U.S. at 51. To determine whether a

sentence is substantively reasonable, we “take into account the totality of the

circumstances, including the extent of any variance from the Guidelines range.” Id.

“Where, as here, the sentence is outside the advisory Guidelines range, we must consider

whether the sentencing court acted reasonably both with respect to its decision to impose



                                             16
such a sentence and with respect to the extent of the divergence from the sentencing range.”

Nance, 957 F.3d at 215 (internal citations omitted).

       We recognize that “district courts have extremely broad discretion when

determining the weight to be given each of the § 3553(a) factors.” United States v. Jeffery,

631 F.3d 669, 679 (4th Cir. 2011). Just because a “variance sentence deviates significantly

from the advisory Guidelines range . . . does not alone render it presumptively

unreasonable.” United States v. Rivera-Santana, 668 F.3d 95, 106 (4th Cir. 2012). Instead,

we “give due deference to the district court’s decision that the § 3553(a) factors, on a

whole, justify the extent of the variance.” Gall, 552 U.S. at 51.

       Here, the district court did not impose a substantively unreasonable sentence. It

varied above the high-end of the Guidelines range by 31 months. But the court acted

reasonably in doing so, explaining that this sentence would “pay much better service to the

victims in this case, [and] to the community, which [the court thought] has reason to be

concerned about [the defendant] when [he is] out at large.” J.A. 142. In assessing the

nature and circumstances of the offense, the district court found that this was no “simple

assault. This [was] an assault which absolutely was without justification. . . . [Williams]

came in, based on the history of anger, frankly, and lack of control, and [he] just wound up

and clocked this guy beyond recognition.” J.A. 139.

       It is the district court—not appellate courts—who “has access to, and greater

familiarity with, the individual case and the individual defendant before [it].” Rita v.

United States, 551 U.S. 338, 357 (2007). And we must “give due deference,” Gall, 552
17
U.S. at 51, to the court’s decision that Williams’s “extreme behavior” and “the serious

victim impact” justified the extent of the variance. J.A. 144.

                                  *              *               *

       We find no error in Williams’s sentencing. Thus, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                            18